Citation Nr: 1027938	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to November 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the above claim.

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he currently suffers from a back 
disorder that is related to back injuries that occurred in 
service.  A physical examination given upon reporting for 
training at the U.S. Naval Training Center in Great Lakes, 
Illinois, dated September 1959, lists "back injury" under the 
section titled "defects noted."  The notes indicate that the 
condition was not considered disabling.  Subsequently, service 
treatment records show treatment for back from May 1962 to 
October 1962 and treatment for a back injury in April 1964 when a 
platform fell off of a truck bed onto the Veteran's back.  In 
August 1964, the Veteran dropped a heavy unit on his right 
shoulder and had tenderness over T6-T7.  At a June 2006 
biopsychosocial assessment and at his May 2010 hearing, the 
Veteran stated that he has continuously experienced back pain 
since service.

The Veteran filed a claim seeking service connection for a back 
injury in 1977.  He indicated that he received treatment both in 
service and following service.  Accordingly, the VA sent record 
requests for his service treatment records, military hospital 
records, and private treatment records.  A VA record dated in 
January 1977 and a report from Dr. Laurence Bouchard dated in 
February 1977 were obtained.  However, the record indicates that 
the Veteran contacted VA and withdrew his claim in March 1977.  

The Veteran suffers from current back disorders of degenerative 
changes of the lumbar spine and dorsal spine, degenerative disc 
disease of the cervical spine, osteoporosis of the cervical and 
dorsal spine, disc bulges, herniated discs, spinal stenosis at 
L4-5 and L3-4 with bilateral foraminal narrowing at L4-5, and a 
possible osteophyte, chip fracture, and/or compression fracture 
at L4-5.  See June 2005 Westerly Hospital X-Ray, October 2006 
Narragansett Radiology X-Ray, September 2007 Kent Hospital MRI, 
November 2007 and March 2008 VA treatment records, March 2008 VA 
MRI, April 2008 Brown Medical School Neurosurgery Consultation 
Report.

In April 2009, the Veteran was provided with a VA examination.  
The examiner reviewed the claims file and two MRI reports 
provided by the Veteran, but the majority of medical records 
concerning the Veteran's current back disorders do not appear to 
have been part of the record at the time of the examination.  
Additionally, the opinion provided by the examiner is unclear as 
to a diagnosis and whether any diagnosed condition is as likely 
as not related to the Veteran's military service.  Lastly, the 
examiner did not consider the Veteran's statements regarding his 
continuous symptoms of back pain after service.  Therefore, the 
Veteran should be scheduled for an additional VA examination, as 
the opinion rendered in January 2006 is not sufficient upon which 
to base a decision with regard to this claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

Furthermore, the VA examination report indicates that the Veteran 
brought two MRI reports to his VA examination that are not 
included in the claims folder at the time of the examination, and 
it is unclear if these specific reports are now present in the 
claims folder.  Therefore, VA should make reasonable efforts to 
determine if the MRI reports the Veteran brought to his VA 
examination are part of the record and, if not, the Veteran 
should be asked to submit those reports in support of his claim 
for benefits. 

Lastly, an effort should be also be made to obtain any additional 
VA treatment records for the Veteran showing treatment for a back 
disorder, dated since October 2009.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to a back disorder from the VA 
Medical Center in Providence, Rhode Island, 
dated since October 2009.

2.  Determine if the MRI reports referred to 
in the April 2009 VA examination report are 
present in the claims folder and, if not, 
contact the Veteran or otherwise make 
reasonable efforts to identify and obtain the 
MRI reports.

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests, including x-rays, should be 
accomplished.  

The examiner is requested to provide an 
opinion as to the diagnosis of any back 
disorder (i.e., cervical, thoracic, and/or 
lumbar) found to be present.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed back disorder had its clinical onset 
during active service or is related to any in-
service disease, event, or injury. 

In doing so, the examiner should acknowledge 
the Veteran's service treatment records and 
the Veteran's statements regarding the ongoing 
nature of his symptomatology since service. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


